NUMBER 13-14-00039-CV

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


HENRY ANDREW HANSEN, II, M.D. AND                                                      Appellants,
CENTRAL TEXAS VEIN CENTER, P.A.,

                                                  v.

THOMAS WILLIAM JACKSON, REGIONAL
EMPLOYEE ASSISTANCE PROGRAM,
COLLEGE STATION MEDICAL CENTER, LLC,
AND COMMUNITY HEALTH SYSTEMS, PSC,                                                      Appellees.


                       On Appeal from the 85th District Court
                             of Brazos County, Texas.


                                             ORDER
           Before Chief Justice Valdez and Justices Perkes and Longoria
                                 Order Per Curiam

       This cause is before the Court on appellees’ corrected joint unopposed motion to

extend time to file briefs of appellees.1 Appellees’ briefs are due to be filed on June 9,


       1 This case is before the Court on transfer from the Tenth Court of Appeals in Waco pursuant to a
docket equalization order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN. § 73.001
2014. Appellees are requesting an additional 45-day extension of time to file their briefs

in this cause.

       The Court, having fully examined and considered appellees’ joint unopposed

motion to extend time to file briefs of appellees, is of the opinion that, in the interest of

justice, the motion should be granted with order. Appellees’ joint unopposed motion to

extend time to file briefs is hereby GRANTED, and the Honorable Robert Bell and

Honorable Kent C. Sullivan, counsel for appellees, are hereby ORDERED to file the

appellees’ briefs with this Court on or before July 24, 2014. No further extensions will be

granted in this matter.

       The Clerk of this Court is ORDERED to serve a copy of this order on the Honorable

Robert Bell and Honorable Kent C. Sullivan by certified mail, return receipt requested.

                                                                PER CURIAM



Delivered and filed the
6th day of June, 2014.




(West, Westlaw through 2013 3d C.S.).